                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

WESLEASE 2018 OPERATING LP,         )
                                    )    ORDER FOR STATUS
            Plaintiff,              )    CONFERENCE
                                    )
      vs.                           )
                                    )
640WATER, LLC,                      )
KEITH MORLOCK,                      )
                                    )    Case No. 1:19-cv-153
            Defendant.              )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on November 23, 2020, at 1:30

p.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 5th day of December, 2019.


                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court
